Case 1:19-Cv-01143 Document 1-1 Filed 04/22/19 Page 1 of 3

Filed

D.C. Superior Court
12/18/2018 19:!BPM
Clerk of the Court

IN THE SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA
CIVIL DIVISION

ALEXIS DAYE
163 Uhland Terrace, NE
Washington, DC 20002

Plaintiff,

v. §case No.: 2018 CA 008670 v

ALBERT TARR
81 Rosemont Avenue
Youngstown, Ohio 44515

Defendant.

COMPLAINT
COMES NOW the Plaintiff, Alexis Daye, by and through her attorneys Zachary S.
Myers, Esq., and Judy L. Feinberg, Esq. of Feinberg Myers, PC and sues Defendant, Albert Tarr,
and in support hereof states the following:
l. This Court has jurisdiction pursuant to D.C. Code Annotated, 1973 Edition, as amended, Sec.
ll-9Zl.
2. Plaintiff Alexis Daye (hereinai°ter “Daye”) is an adult individual who resides in the District of
Columbia.
3. Defendant Albert Tarr (hereinafter “Tarr”) is an adult individual who resides in Youngstown,
Ohio.
4. This Court has jurisdiction because the subject automobile collision occurred in the District of

Colurnbia.

EXHIB|T

%A/

lO.

Case 1:19-Cv-01143 Document 1-1 Filed 04/22/19 Page 2 of 3

. On or about October 30, 20l6 at approximately 8:30 pm, PlaintiffDaye was operating a vehicle

on 9th Street NW, at or near its intersection with U Street NW, in the District of Columbia with
a green traffic si gnal.

At that time and place, Defendant Tarr, who was operating a vehicle on U Street NW, ran a
red light and entered the intersection of U Street NW and 9th Street NW, where upon he caused
a collision and and struck the vehicle being operated by Plaintiff and subsequently struck

another vehicle.

COUNT I: NEGLIGENCE

Paragraphs 1-6 are hereby incorporated by reference and re-alleged as if fully re-stated herein.
At all times, Defendant Tarr had a duty to operate his motor vehicle with reasonable care.
Notwithstanding this duty, and in breach thereof, Defendant Tarr negligently operated his
vehicle in a careless manner when he caused a collision with the Plaintift’ s vehicle. Among
other things, Defendant Tarr failed to obey a traffic signal, failed to stop, failed to stop at a red
light, failed to yield the right-of-way, failed to keep a proper lookout, failed to pay full-time
and attention, failed to operate his motor vehicle at a reasonable speed under the circumstances,
and failed to control his vehicle so as to avoid a collision, and otherwise failed to operate his
vehicle in accordance with the laws, rules and regulations then and there in full force and effect
in the District of Columbia.

Defendant Tarr failed to exercise reasonable care under the circumstances and caused a

collision with the Plaintiffs vehicle

Case 1:19-Cv-01143 Document 1-1 Filed 04/22/19 Page 3 of 3

ll. As a direct and proximate result of this collision, Plaintiff Daye sustained severe bodily
injuries, economic losses, medical bills, lost income and lost income capacity, and non-
economic losses recoverable at law.

12. PlaintiffDaye sustained and will continue into the future to sustain pain and suffering, medical
expenses, and other economic and non-economic damages

l3. Any and all conditions precedent have been satisfied prior to filing this Suit.

WHEREFORE, Plaintiff, Alexis Daye, demands judgment in the amount of Five-Hundred

Thousand ($500,000.00) Dollars against Defendant, Albert Tarr, plus costs, and interest.

 

 

acl".ary S. Myers, Esq. #1011167
Judy L. Feinberg, Esq. #290353
Feinberg l\/lyers, P.C.

9241 Cambridge l\/Ianor Court
Potomac, MD 20854

301 -765-0076

Attorneysfor Plaz`ntz'jj’

JURY DEMAND
Plaintiff demands a trial by jury on all iss s raised herein.

W

/Zachary S. Myers
Judy L. Feinberg

